Citation Nr: 1032131	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-26 008	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
VA benefits.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to April 1953.  
The Veteran was killed in action during the Korean Conflict in 
April 1953.  The appellant in this matter seeks to be recognized 
as the Veteran's surviving spouse for purposes of obtaining VA 
benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, denying entitlement to VA death benefits 
on the basis that the appellant and the Veteran were divorced.  

In her July 2009 VA 9, Substantive Appeal, the appellant 
requested a hearing before a Decision Review Officer (DRO) at the 
RO.  In a December 2009 letter, the RO notified the appellant of 
the hearing.  Subsequently, in a December 2009 signed statement, 
the appellant cancelled the hearing and has never requested a 
hearing before the Board.  Therefore, her request for a hearing 
is deemed withdrawn.  See 38 C.F.R. §§ 20.704(e) (2009). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.





REMAND

Unfortunately, a remand is required in this case. Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In June 2008, the appellant filed an application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse based on her claimed status as the 
surviving spouse of the Veteran.  

Dependency and indemnity compensation (DIC) and death pension 
benefits may be paid to the surviving spouse of a Veteran in 
certain circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at 
the time of the Veteran's death and: (1) who lived with the 
Veteran continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the Veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (2009).  
Remarriage of a surviving spouse shall not bar the furnishing of 
benefits if the remarriage has been terminated by death.  
38 C.F.R. § 3.55(a)(2)(i) (2009).  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law of 
the place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) 
(2009).

The record contains a marriage certificate documenting that the 
Veteran and the appellant were married in Aibonito, Puerto Rico, 
in June 1949.  The appellant contends that she is the surviving 
spouse of the Veteran as there is no divorce document to show 
otherwise.  On her claims form she indicated that she was the 
surviving spouse and had lived continuously with the Veteran from 
the date of marriage until his death.  The Veteran died in April 
1953, while serving in Korea.  A report of death from the 
Secretary of the Army (DA AGO Form 52-1) dated in April 1953 
notes that a woman with the same first name as the appellant's 
AKA name was the Veteran's wife.  However, the same form notes 
VCF as being the emergency addressee.  It was indicated that she 
was the Veteran's friend.  

The RO denied entitlement to VA death benefits on the basis that 
the appellant and the Veteran were divorced.  It relied on 
deposition and affidavit testimony solicited by a VA field 
examiner in the summer of 1953.  Information in the claims file 
shows that DIC benefits were awarded in 1953 and 1954 to one of 
the Veteran's sons and to both of his parents.  

Notarized affidavits or depositions (translated from the Spanish) 
from the Veteran's father and from V.C., the mother of his two 
children, assert that the Veteran divorced the appellant in 
November 1952 in Caguas, Puerto Rico.  The Board notes that the 
Veteran was on active duty in November 1952, but the absence of 
service records lost in a fire makes it impossible to determine 
from the file where the Veteran was stationed in November 1952.  
Neither affiant makes any reference to whether the Veteran was 
home on leave at the time of the claimed divorce proceedings.  

Both affiants, and two neighbors, also testified that the Veteran 
and V.C. were living together as man and wife and had two 
children before he was inducted into service and later killed in 
action in Korea.  Ms. V.C. conceded that she and the Veteran 
never married.

Given this conflicting evidence regarding the claimant's and the 
Veteran's marital status at the time of his death and the 
importance of such status in establishing standing to obtain DIC 
benefits (see 38 U.S.C.A. §§ 101(3), 101(31), 103(c), 1304, 
1310(a), 1311(14) (West 2002); 38 C.F.R. §§ 3.1(j), 3.5(a)(1), 
3.50, 3.54(c), 3.205(a)(2009)), the Board finds that a remand is 
required to attempt to verify the claimant's and the Veteran's 
marital status at the time of his death.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  Careful review of the claims folder does 
not reveal any divorce decree regarding the Veteran and the 
appellant.  Therefore, the Board finds that the case must be 
remanded for attempts to be made to clarify whether the Veteran 
and the appellant were divorced in November 1952 in Caguas, 
Puerto Rico, as alleged in their affidavits by the Veteran's 
father and the mother of his children.  Because the Veteran was 
on active duty in November 1952, and allowing for typographical 
errors, the search should also include court records for the 
month of November 1951, which is six months before the Veteran 
entered onto active duty.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate 
court or other government office in the 
Commonwealth of Puerto Rico (to include any 
located in Caguas) and request any records 
regarding a divorce of the Veteran and the 
appellant prior to his death in Korea in 
1953.  In particular, a search of the records 
of the court in Caguas, Puerto Rico, for the 
month of November 1951 and November 1952 
should be undertaken.  If the search for the 
records yields negative or positive results, 
that fact should clearly be documented in the 
claim's file and the claimant notified in 
writing.

2.  Thereafter, the RO/AMC shall take such 
additional development action with respect to 
the claim as it deems proper.  When the 
development requested has been completed, the 
case should again be reviewed by the RO/AMC 
on the basis of the additional evidence and 
readjudicated.  If the benefits sought are 
not granted, the appellant should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



